DETAILED ACTION
Response to Arguments
Applicant's arguments submitted 11 February 2021 with respect to claims 1-9 have been considered but are moot in view of the new ground(s) of rejection necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Applicant has amended claim 1 to recite that the cladding is “unified” and “continuous” and “separating each core…from each of the other cores” such that the laser light remains separated “through an entire length of the plurality of cores”. There does not appear to be written support for these new recitations. In particular, there is no description or wording indicating that the cladding is unified, continuous, or otherwise spans the entire length of each of the cores. The Specification in fact makes several mentions that the cladding can have portions omitted, i.e. it is specifically not present around each of the cores for an entire length of the plurality of cores. While e.g. Figs. 3-5 do show a cladding 304/504 that appears to separate the respective cores in a single cross-sectional depiction of the MCF, this is insufficient to fully support the claim language of being unified and continuous, and separating each core along the entire length of the plurality of cores. There is further no description of the cores indicating that they remain parallel, isolated, or otherwise separated from one another to conclude that the cladding can be considered “unified” or “continuous”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (US 2010/0228238 A1, hereinafter Brennan’238) in view of one of Hasegawa et al. (US 2019/0207358 A1, hereinafter Hasegawa’358), Sasaki et al. (US 2016/0252683 A1, hereinafter Sasaki’683), or Conde et al. (US 2002/0118908 A1, hereinafter Conde’908); further in view of either Armani et al. (US 2010/0027943 A1, hereinafter Armani’943) or Smith (US 2011/0144627 A1, hereinafter Smith’627).
Regarding claim 1, Brennan’238 discloses a multi-spot laser probe (e.g. abstract; paragraphs [0076], [0095], multi-mode, multiple waveguide fiber 310; Figs. 2A, 4A) comprising: a probe body shaped and sized for grasping by a user (e.g. abstract; handle 220/320); a probe tip comprising a cannula (e.g. paragraphs [0009], [0027], [0052]-[0056], [0086]-[0090] - wherein it is understood that within BRI “needle” and “cannula” 
Further regarding claim 1, as now amended Brennan’238 discloses the invention substantially as claimed including that the laser beams travelling down the plurality of cores remain separated in their respective cores through an entire length of the plurality of cores without entering any of the other cores of the plurality cores (e.g. as cited above, wherein the fused fibers maintain their independent optical functions), but does not expressly disclose wherein the cladding is unified, continuous and separates each 
Still further regarding claim 1, Brennan’238 is considered to show an annular gap formed between the distal end of the MCF and the inner surface of the cannula (e.g. Fig. 4A, there is an annular gap between fiber 310 and cannula 350); and a ring disposed within the annular gap (e.g. paragraph [0055] ring bushings 400, 410 reside in the gap between fiber 310 and needle 350 to meet the structural aspect of the claimed ring) to maintain concentricity of the distal end of the MCF with the inner passage of the cannula (e.g. paragraph [0055] describes the bushing as “restricting the travel of the fiber 310 along the longitudinal axis and to prevent…from dislodging”, which reasonably would maintain the concentricity of the distal end of the fiber with respect to the inner passage of the needle). As best as can be determined, Brennan’238 therefore reasonably reads on a BRI of the final two clauses of claim 1. Alternatively, in the same field of endeavor, Armani’943 teaches a fiber optic probe connection system in which it is known to use an alignment sleeve 217 (reading on the claimed ring) placed within an annular gap between the lens ferrule 222 (representing the claimed cannula and inner surface thereof) and the multi-core optical fiber 212/214 in order to optically align the terminus of the optical fiber with a distally placed GRIN lens (216) with a pressured fit and held in place in proper concentric alignment (e.g. paragraphs [0008], [0064], [0079], [0080]; Fig. 6A). Likewise Smith’627 teaches that it is known to construct a multi-spot laser probe by utilizing a centering cylinder (620) to circumferentially surround the reduced diameter distal end of an optical fiber 610 in order to keep the fiber centered within the cannula and aligned with the distally placed GRIN lens (605) as seen in Fig. 6.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Brennan’238, with an alignment 
Regarding claim 2, Brennan’238 as modified discloses wherein the ring bushings are formed of polyimide or a metal (e.g. paragraph [0055]).
Regarding claims 3 and 4, Brennan’238 as modified discloses wherein the inner diameter of the ring (bushing) corresponds to an outer diameter of the distal end of the MCF cable (e.g. paragraph [0055]) and wherein an outer diameter of the ring corresponds to an inner diameter of the inner passage of the needle (ibid.). Likewise Armani’943 as it modifies Brennan’238 discloses wherein the inner and outer diameters of the representative parts maintain a nearly perfect concentricity (e.g. paragraph [0008]) or to have diameters corresponding such that the representative parts can be securely press fit (e.g. paragraphs [0065], [0066], [0079]).
Regarding claim 5, Brennan’238 as modified discloses wherein the probe further comprises a lens disposed in the inner passage of the cannula, distal of the multi-core optical fiber cable (e.g. Fig. 4A shows GRIN lenses 340-1 and 340-2, either of which can alone read on the claimed distally located lens).
Regarding claim 6, Brennan’238 as modified discloses wherein the lens is a graded-index (GRIN) lens (e.g. paragraphs [0054], [0055]).
Regarding claim 7, Brennan’238 as modified discloses wherein the distal end of the MCF abuts the lens with a positive pressure (e.g. paragraphs [0054], [0055] - fiber 310… may be butt-coupled to the lens 340(-1) via a press-fit connection).
Regarding claim 8, Brennan’238 as modified discloses wherein the distal end of the MCF can be separated from the lens by an air gap (e.g. as this claim does not relate to claim 7, GRIN lens 340-2 can alternately be relied upon as the claimed lens, wherein 340-2 is clearly separated from MCF 310 by an air gap as shown in Fig. 4A).
Regarding claim 9, as best can be ascertained from the instant Disclosure, the claimed window appears to comprise an additional protective component such as a plug, seal/sealant or cap placed in the inner passage of the cannula and further distally located relative to the lens. As such, in the interpretation above wherein GRIN lens 340-1 is relied upon to read on the lens of claim 5 (from which claim 9 depends) it is reasonable to interpret the additional and more distally located lens 340-2 as the claimed window, as it is at least partially disposed within the inner passage of the needle 350 and abuts the end of lens 340-1 (e.g. paragraphs [0054], [0055]). Likewise, Smith’627 as it modifies Brennan’238 discloses a splitter 630 which abuts the distal end of GRIN lens 605, which abuts the distal end of fiber 610, such that the splitter element 630 would reasonably read on the claimed window (e.g. paragraph [0034], Fig. 6).
Regarding claim 21, Brennan’238 as modified discloses wherein the cladding and plurality of cores are configured to keep laser beams confined to the cores while traveling the length of the plurality of cores while allowing illumination light to travel through the cladding down the length of the plurality of cores (e.g. paragraph [0072], [0074]).
Regarding claim 23, each of Hasegawa’358, Sasaki’683, and Conde’908 as they modify Brennan’238 clearly show wherein the unified cladding is in physical contact with .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular US 2012/0147329 A1 to Papac et al. and US 2002/0118908 A1 to Conde et al. are each considered to disclose the invention substantially as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571) 270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
17 February 2021